Exhibit 10.1
THIRD AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     This Third Amendment to Second Amended and Restated Credit Agreement (this
“Third Amendment”), dated as of April 26, 2010, is by and among DELTA PETROLEUM
CORPORATION, a Delaware corporation (“Borrower”), JPMORGAN CHASE BANK, N.A., a
national banking association, as Administrative Agent (“Administrative Agent”),
and each of the financial institutions a party hereto as Banks (hereinafter
collectively referred to as “Executing Banks,” and individually, an “Executing
Bank”).
W I T N E S S E T H:
     WHEREAS, Borrower, Administrative Agent and the financial institutions
party thereto as Banks are parties to that certain Second Amended and Restated
Credit Agreement dated as of November 3, 2008 (as amended to date, the “Credit
Agreement”) (capitalized terms used and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement after giving effect
to the amendments contemplated by this Third Amendment); and
     WHEREAS, Borrower has requested that Banks (i) amend certain terms of the
Credit Agreement, and (ii) provide limited waivers of certain matters, in each
case as more particularly described herein; and
     WHEREAS, subject to and upon the terms and conditions set forth herein,
Executing Banks have agreed to Borrower’s requests; and
     NOW THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed,
Borrower, Administrative Agent and Executing Banks hereby agree as follows:
     SECTION 1. Amendments. In reliance on the representations, warranties,
covenants and agreements contained in this Third Amendment, and subject to the
satisfaction of each condition precedent set forth in Section 4 hereof, the
Credit Agreement is hereby amended effective as of the Effective Date (defined
below) in the manner provided in this Section 1.
          1.1 Amendments to Credit Agreement Definitions. The following
definitions contained in Section 1.1 of the Credit Agreement shall be amended to
read in full as follows:
     “Availability Block” means $0.00.
     “Loan Papers” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Notes, each Facility Guaranty which may now
or hereafter be executed, each Borrower Pledge Agreement which may now or
hereafter be executed, each Subsidiary Pledge Agreement which may now or
hereafter be executed, the Existing Mortgages (including all amendments
thereto), all Mortgages now or at any time hereafter delivered pursuant to
Section 5.1, all Letters of Credit, the Certificate of

1



--------------------------------------------------------------------------------



 



Effectiveness and all other certificates, documents or instruments delivered in
connection with this Agreement, as the foregoing may be amended from time to
time.
     “Redetermination Date” means (a) with respect to any Scheduled
Redetermination, March 1, 2010 and July 1, 2010, and thereafter each April 1 and
October 1 commencing October 1, 2010, and (b) with respect to any Special
Redetermination, the first day of the first month which is not less than twenty
(20) Domestic Business Days following the date of a request for a Special
Redetermination. The Closing Date shall also constitute a Redetermination Date
for purposes of this Agreement.
     “Required Reserve Value” means (a) for the purposes of Section 5.1(a) of
the Credit Agreement, Proved Mineral Interests that have a Recognized Value of
not less than ninety-five percent (95%) of the Recognized Value of all Proved
Mineral Interests held by Borrower and its Subsidiaries and included in the
Borrowing Base or Conforming Borrowing Base, and (b) for the purposes of
Section 5.1(c) of the Credit Agreement, Proved Mineral Interests that have a
Recognized Value of not less than ninety percent (90%) of the Recognized Value
of all Proved Mineral Interests held by Borrower and its Subsidiaries and
included in the Borrowing Base or Conforming Borrowing Base.
          1.2 Further Amendment to Credit Agreement Definitions. The defined
term “Reserve Report” in Section 1.1 of the Credit Agreement shall be amended to
delete the date “January 15” therein and replace such date with “February 15”.
          1.3 Deleted Credit Agreement Definition. The defined term
“Availability Release Date” in Section 1.1 of the Credit Agreement shall be
deleted in its entirety.
          1.4 Additional Credit Agreement Definition. Section 1.1 of the Credit
Agreement shall be amended to add the following definition to such Section:
     “Third Amendment” means that certain Third Amendment to Second Amended and
Restated Credit Agreement dated as of April ___, 2010, among Borrower,
Administrative Agent and Banks party thereto.
          1.5 Amendments to Information Covenants. Clauses (h) and (o) of
Section 8.1 of the Credit Agreement shall be amended to read in full as follows:
     (h) no later than February 15 and August 15 of each year, commencing
August 15, 2010, reports of production volumes, revenue, expenses and product
prices for all Borrowing Base Properties for the periods of six (6) months
ending the preceding December 31 and June 30, respectively. Such reports shall
be prepared on an accrual basis and shall be reported on a field by field basis;
     (o) simultaneously with the delivery of each set of financial statements
referred to in Section 8.1(b)(ii) and at such other times as may be requested by
the Administrative Agent, as of the month then ended, a schedule and aging of
the Credit Parties’ accounts payable, delivered in a format acceptable to the
Administrative Agent;

2



--------------------------------------------------------------------------------



 



          1.6 Amendment to Reserve Report Covenant. Section 8.15 of the Credit
Agreement shall be amended to read in full as follows:
     Section 8.15 Reserve Reports. As soon as available and in any event by
February 15 and August 15 of each year, commencing August 15, 2010, Borrower
shall deliver to Administrative Agent and each Bank a Reserve Report prepared as
of the immediately preceding December 31 and June 30, respectively. On or before
May 15, 2010, Borrower shall deliver to Administrative Agent and each Bank an
internally prepared Reserve Report dated as of March 31, 2010.
          1.7 Amendment to Capital Expenditures Covenant. Section 10.3 of the
Credit Agreement shall be amended to read in full as follows:
     Section 10.3 Capital Expenditures. Borrower will not, nor will it permit
any other Credit Party to, incur or make any Capital Expenditures in an amount
exceeding (a) $20,000,000 in the aggregate for all Credit Parties during the
Fiscal Quarter ending June 30, 2010, and (b) $15,000,000 in the aggregate for
all Credit Parties during the Fiscal Quarter ending September 30, 2010;
provided, that if the amount of Capital Expenditures permitted to be made in
clause (a) above exceeds the amount actually made in such Fiscal Quarter, such
excess may be carried forward to the following Fiscal Quarter.
     SECTION 2. Limited Waivers. Borrower hereby requests that Required Banks
waive (a) Borrower’s violation of the maximum Capital Expenditures covenant set
forth in Section 10.3 of the Credit Agreement (as such Section existed prior to
the Effective Date) for the Fiscal Quarter ending on March 31, 2010 but only to
the extent that the aggregate Capital Expenditures for all Credit Parties made
during such Fiscal Quarter were less than $15,000,000 (the “3/31/10 Capital
Expenditures Default”), and (b) any other Default or Event of Default existing
prior to the Effective Date and arising solely as a result of Borrower’s failure
to notify Administrative Agent and Banks of the 3/31/10 Capital Expenditures
Default or Borrower’s misrepresentations in certain Requests for Borrowing
delivered prior to the Effective Date that the 3/31/10 Capital Expenditures
Default was not in existence (collectively with the 3/31/10 Capital Expenditures
Default, the “Specified Defaults”). In reliance on the representations,
warranties, covenants and agreements contained in the Credit Agreement and this
Third Amendment, and subject to the satisfaction of the conditions precedent set
forth in Section 4 hereof, Required Banks hereby waive the Specified Defaults.
The limited waiver of the 3/31/10 Capital Expenditures Default contained in this
Section 2 is limited solely to Section 10.3 of the Credit Agreement (as such
Section existed prior to the Effective Date) and applies solely to the
calculation of such financial covenant for the Fiscal Quarter ending on
March 31, 2010, and only to the extent that the aggregate Capital Expenditures
for all Credit Parties during such Fiscal Quarter were less than $15,000,000.
The limited waivers set forth in this Section 2 are limited, one-time waivers,
and nothing contained herein shall obligate Banks to grant any additional or
future waiver with respect to, or in connection with, any provisions of the
Credit Agreement or any other Loan Paper.
     SECTION 3. Borrowing Base Redetermination. Notwithstanding anything to the
contrary contained in the Credit Agreement, in reliance on the representations,
warranties,

3



--------------------------------------------------------------------------------



 



covenants and agreements contained in the Credit Agreement and this Third
Amendment, and subject to the satisfaction of the conditions precedent set forth
in Section 4 hereof, Administrative Agent, Required Banks and Borrower hereby
agree that effective as of the Effective Date (a) the Borrowing Base in effect
for the period from the Effective Date until the date of the next
Redetermination thereof shall be $145,000,000, and (b) the Conforming Borrowing
Base in effect for the period from the Effective Date until the date of the next
Redetermination thereof shall be $145,000,000. Borrower, Administrative Agent
and Required Banks hereby further agree that the Redetermination provided for in
this Section 3 is the March 1, 2010 Scheduled Redetermination and shall not be
construed or deemed to be a Special Redetermination for purposes of Section 4.3
of the Credit Agreement.
     SECTION 4. Conditions Precedent. This Third Amendment shall be effective on
the date that each condition precedent set forth in this Section 4 is satisfied
(the “Effective Date”):
          4.1 Closing Delivery. Administrative Agent shall have received
counterparts of this Third Amendment duly executed by Borrower and Required
Banks and acknowledged by each Restricted Subsidiary.
          4.2 Fees and Expenses. Borrower shall have paid all reasonable fees
and expenses incurred or to be incurred by Administrative Agent in connection
with the preparation, negotiation and execution of this Third Amendment.
          4.3 Other Documentation. Administrative Agent shall have received such
other documents, instruments and agreements as it may reasonably request, all in
form and substance reasonably satisfactory to Administrative Agent.
     SECTION 5. Representations and Warranties of Borrower. To induce Executing
Banks and Administrative Agent to enter into this Third Amendment, Borrower
hereby represents and warrants to Banks and Administrative Agent as of the date
of this Third Amendment and as of the Effective Date as follows:
          5.1 Due Authorization; No Conflict. The execution, delivery and
performance by Borrower of this Third Amendment are within Borrower’s corporate
powers, have been duly authorized by all necessary action, require no action by
or in respect of, or filing with, any governmental body, agency or official and
do not violate or constitute a default under any provision of applicable law or
any Material Agreement binding upon Borrower or result in the creation or
imposition of any Lien upon any of the assets of the Credit Parties except
Permitted Encumbrances.
          5.2 Validity and Enforceability. This Third Amendment constitutes the
valid and binding obligation of Borrower enforceable in accordance with its
terms, except as (a) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditor’s rights generally, and (b) the
availability of equitable remedies may be limited by equitable principles of
general application.
          5.3 Accuracy of Representations and Warranties. Each representation
and warranty of each Credit Party contained in the Loan Papers is true and
correct in all material respects as of the date hereof (except to the extent
such representations and warranties are

4



--------------------------------------------------------------------------------



 



expressly made as of a particular date, in which event such representations and
warranties were true and correct as of such date).
          5.4 Absence of Defaults. After giving effect to the limited waivers
contained in this Third Amendment, no Default, Event of Default or Borrowing
Base Deficiency has occurred which is continuing.
          5.5 No Defense. Borrower has no defense to payment of, or any
counterclaim or rights of set-off with respect to, all or any portion of the
Obligations.
          5.6 NO CLAIMS. BORROWER AND EACH OTHER CREDIT PARTY REPRESENTS AND
WARRANTS THAT IT HAS NO CLAIMS (AS THE TERM IS DEFINED IN THIS PARAGRAPH),
DEFENSES, OFFSETS, OR COUNTERCLAIMS OF ANY NATURE WHATSOEVER AGAINST
ADMINISTRATIVE AGENT, BANKS AND THEIR RESPECTIVE PREDECESSORS, AFFILIATES,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, REPRESENTATIVES, SUCCESSORS,
AND ASSIGNS (COLLECTIVELY, THE “LENDER-RELATED PARTIES”). IT IS THE INTENTION OF
THE PARTIES THAT THE LENDER-RELATED PARTIES HAVE NO LIABILITY TO BORROWER OR ANY
OTHER CREDIT PARTY BY REASON OF ANYTHING OCCURRING PRIOR TO THE DATE OF THIS
THIRD AMENDMENT RELATING TO CLAIMS COVERED BY THIS THIRD AMENDMENT. ACCORDINGLY,
THIS THIRD AMENDMENT IS MADE TO COMPROMISE, RESOLVE, SETTLE, DISCHARGE, AND
TERMINATE ALL ACTUAL AND POTENTIAL CLAIMS OF BORROWER AND THE OTHER CREDIT
PARTIES BY REASON OF ANYTHING OCCURRING PRIOR TO THE DATE OF THIS THIRD
AMENDMENT RELATING TO CLAIMS COVERED BY THIS THIRD AMENDMENT. THE TERM “CLAIMS”
AS USED IN THIS THIRD AMENDMENT MEANS ALL ACCOUNTS, AGREEMENTS, AVOIDANCE
ACTIONS, BILLS, BONDS, CAUSES, CAUSES OF ACTION, CHARGES, CLAIMS, COMPLAINTS,
CONTRACTS, CONTROVERSIES, COSTS, COUNTERCLAIMS, DAMAGES, DEBTS, DEMANDS,
EQUITABLE PROCEEDINGS, EXECUTIONS, EXPENSES, LEGAL PROCEEDINGS, LIABILITIES,
LOSSES, MATTERS, OBJECTIONS, OBLIGATIONS, ORDERS, PROCEEDINGS, RECKONINGS,
REMEDIES, RIGHTS, SETOFF, SUITS, SUMS OF MONEY, OF EVERY SORT AND DESCRIPTION,
INCLUDING BUT NOT LIMITED TO BREACH OF CONTRACT, BREACH OF ANY SPECIAL
RELATIONSHIP, BREACH OR ABUSE OF ANY FIDUCIARY DUTY, CONCEALMENT, CONFLICTS OF
INTEREST, CONSPIRACY, COURSE OF CONDUCT OR DEALING, DEBT RECHARACTERIZATION,
DECEIT, DECEPTIVE TRADE PRACTICES, DEEPENING INSOLVENCY, DEFAMATION, CONTROL,
DISCLOSURE, DURESS, ECONOMIC DURESS, EQUITABLE SUBORDINATION, FRAUD, FRAUDULENT
CONVEYANCE, FRAUDULENT TRANSFER, GROSS NEGLIGENCE, INSOLVENCY LAW VIOLATIONS,
INTERFERENCE WITH CONTRACTUAL AND BUSINESS RELATIONSHIPS, MISREPRESENTATION,
MISUSE OF INSIDER INFORMATION, NEGLIGENCE, OBLIGATION OF FAIR DEALING,
OBLIGATION OF GOOD FAITH AND FAIR DEALING, OBLIGATION OF GOOD FAITH, PREFERENCE,
SECRECY, SECURITIES AND ANTITRUST LAWS VIOLATIONS, SUBSTANTIVE CONSOLIDATION,
TYING ARRANGEMENTS, UNCONSCIONABILITY, USURY, VIOLATIONS OF STATUTES AND
REGULATIONS OF GOVERNMENTAL ENTITIES,

5



--------------------------------------------------------------------------------



 



INSTRUMENTALITIES AND AGENCIES, WRONGFUL SETOFF, WHETHER DIRECT AND INDIRECT,
FIXED OR CONTINGENT, KNOWN OR UNKNOWN, WHETHER SOUNDING IN TORT, OR BROUGHT
UNDER CONTRACT OR STATUTE, AT LAW OR IN EQUITY, WHETHER OR NOT LIQUIDATED, WHICH
MAY HAVE ARISEN AT ANY TIME ON OR PRIOR TO THE DATE OF THIS THIRD AMENDMENT AND
WHICH WERE IN ANY MANNER RELATED TO ANY OF THE LOAN PAPERS OR THE ENFORCEMENT OR
ATTEMPTED ENFORCEMENT BY ADMINISTRATIVE AGENT OR BANKS OF RIGHTS, REMEDIES OR
RECOURSES RELATED THERETO. TO THE EXTENT THAT ANY CLAIMS, DEFENSES, OR OFFSETS
EXIST AS OF THE DATE HEREOF, THEY ARE HEREBY WAIVED AND RELEASED BY BORROWER AND
EACH OTHER CREDIT PARTY IN CONSIDERATION OF EXECUTING BANKS’ EXECUTION OF THIS
THIRD AMENDMENT. BORROWER AND EACH OTHER CREDIT PARTY REPRESENTS AND WARRANTS
THAT IT HAS NOT ASSIGNED ANY CLAIMS, OFFSETS OR DEFENSES TO ANY PERSON,
INDIVIDUAL AND/OR ENTITY.
     SECTION 6. Covenants.
          6.1 Information. Borrower will provide Administrative Agent with such
information as may be reasonably requested by Administrative Agent from time to
time, within three (3) Domestic Business Days of such request, including,
without limitation, (a) copies of any bank or other financial institution
statements, (b) financial statements, (c) accounts receivable and accounts
payable agings, (d) transactional documentation, (e) litigation pleadings,
depositions, related documents and transcripts, (f) letters of intent or offers
to purchase, lease or license part, all or substantially all of the assets or
Equity of Borrower, and (g) letters of intent or commitments for any capital
investment, loan or other financing in or to Borrower.
          6.2 Access. Administrative Agent and its agents shall have reasonable
access during normal business hours to Borrower’s and Restricted Subsidiaries’
business premises to review, appraise and evaluate the collateral for the
Obligations and to inspect the financial records and other records of Borrower
concerning the operation of the Credit Parties’ businesses, the Credit Parties’
financial condition, the transfers and expenditures of funds generated
therefrom, the accrual of expenses relating thereto, and any and all other
records relating to the operations of the Credit Parties. Borrower will, and
will cause each other Credit Party to, fully cooperate with Administrative Agent
and its agents regarding such reviews, evaluations, and inspections, and
Borrower shall, and shall cause each other Credit Party to, make its employees
and consultants and professionals reasonably available to Administrative Agent
and Administrative Agent’s professionals and consultants in conducting such
reviews, evaluations, and inspections. Without limiting the generality of the
foregoing, Administrative Agent’s agents entitled to access the premises shall
include (i) Administrative Agent’s internal audit team, and (ii) a financial
consulting firm selected by the Banks and at Borrower’s expense.
          6.3 RELEASE OF CLAIMS; COVENANT NOT TO SUE. EACH OF BORROWER AND EACH
OTHER CREDIT PARTY HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES, REMISES,
ACQUITS, AND FULLY AND FOREVER RELEASES AND DISCHARGES THE LENDER-RELATED
PARTIES FROM ANY AND ALL CLAIMS WHICH BORROWER OR ANY OTHER CREDIT PARTY EVER
HAD OR NOW HAVE AGAINST THE LENDER-RELATED PARTIES. EACH OF BORROWER AND

6



--------------------------------------------------------------------------------



 



EACH OTHER CREDIT PARTY COVENANTS AND AGREES NEVER TO COMMENCE, VOLUNTARILY AID
IN ANY WAY, FOMENT, PROSECUTE OR CAUSE TO BE COMMENCED OR PROSECUTED AGAINST ANY
OF THE LENDER-RELATED PARTIES ANY ACTION OR OTHER PROCEEDING BASED UPON ANY OF
THE CLAIMS WHICH MAY HAVE ARISEN AT ANY TIME ON OR PRIOR TO THE DATE OF THIS
THIRD AMENDMENT AND WERE IN ANY MANNER RELATED TO ANY OF THE LOAN PAPERS.
WITHOUT IN ANY WAY MODIFYING OR LIMITING THE FOREGOING, AND IN ADDITION TO THE
FOREGOING, BORROWER AND EACH OTHER CREDIT PARTY HEREBY INCORPORATES INTO THIS
THIRD AMENDMENT, RESTATES, ACKNOWLEDGES, AFFIRMS AND AGREES TO EVERY WAIVER AND
RELEASE OF ANY CLAIMS AS SET FORTH IN THE LOAN PAPERS AS IF THE SAME WERE SET
FORTH HEREIN.
     SECTION 7. Miscellaneous.
          7.1 Other Terms. No act committed or action taken by Administrative
Agent or any Bank under this Third Amendment or any other Loan Paper will be
used, construed, or deemed to hold such person to be in control of Borrower or
any other Credit Party, or the governance, management or operations of Borrower
or any other Credit Party for any purpose, without limitation, or to be
participating in the management of Borrower or any other Credit Party or acting
as a “responsible person” or “owner or operator” or a person in “control” with
respect to the governance, management or operation of Borrower or any other
Credit Party or their respective businesses (as such terms, or any similar
terms, are used in the Bankruptcy Code, the Internal Revenue Code, or the
Comprehensive Environmental Response, Compensation and Liability Act, each as
may be amended from time to time, or any other federal or state statute, at law,
in equity, or otherwise) by virtue of the interests, rights, and remedies
granted to or conferred upon Administrative Agent and Banks under this Third
Amendment or the other Loan Papers.
          7.2 Reaffirmation of Loan Papers. Any and all of the terms and
provisions of the Credit Agreement and the other Loan Papers shall, except as
amended and modified hereby, remain in full force and effect, and are hereby
ratified and confirmed. The amendments and limited waivers contemplated hereby
shall not limit or impair any Liens securing the Obligations, each of which are
hereby ratified, affirmed and extended to secure the Obligations.
          7.3 Confirmation of Loan Papers and Liens; New Value. As a material
inducement to Banks to make the agreements and grant the amendments and limited
waivers set forth herein, each of Borrower and each of the other Credit Parties
hereby (a) acknowledges and confirms the continuing existence, validity and
effectiveness of the Loan Papers and the Liens granted thereunder, (b) agrees
that the execution, delivery and performance of this Third Amendment and the
consummation of the transactions contemplated hereby shall not in any way
release, diminish, impair, reduce or otherwise adversely affect such Loan Papers
and Liens, and (c) acknowledges and agrees that the Liens granted under the Loan
Papers secure, and after the consummation of the transactions contemplated
hereby will continue to secure, the payment and performance of the Obligations
as first priority perfected Liens, subject to the Permitted Encumbrances. All
money and credit made available to Borrower following the Effective Date as a
result of the waivers granted in this Third Amendment constitutes new value as
that term is

7



--------------------------------------------------------------------------------



 



defined in 11 U.S.C. Section 547(a)(2), and such new value is intended by the
parties hereto to be given contemporaneously in exchange for any transfers made
hereunder or pursuant to any document executed in connection herewith or related
hereto.
          7.4 No Implied Waivers. No failure or delay on the part of
Administrative Agent or any Bank in exercising, and no course of dealing with
respect to, any right, power or privilege under this Third Amendment, the Credit
Agreement or any other Loan Paper shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege under this Third
Amendment, the Credit Agreement or any other Loan Paper preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
          7.5 INDEMNIFICATION. IN ADDITION TO, AND WITHOUT LIMITATION OF, ANY
AND ALL INDEMNITIES PROVIDED IN THE LOAN PAPERS, BORROWER AND EACH OTHER CREDIT
PARTY SHALL AND DO HEREBY, JOINTLY AND SEVERALLY, INDEMNIFY AND HOLD EACH OF THE
LENDER-RELATED PARTIES HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, LIABILITY,
LOSSES, DAMAGES, CAUSES OF ACTION, SUITS, JUDGMENTS, COSTS, AND EXPENSES,
INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES, ARISING OUT OF OR FROM OR
RELATED TO ANY OF THE LOAN PAPERS. IF ANY ACTION, SUIT, OR PROCEEDING IS BROUGHT
AGAINST ANY OF THE LENDER-RELATED PARTIES, BORROWER AND EACH OTHER CREDIT PARTY
SHALL, AT SUCH LENDER-RELATED PARTY’S REQUEST, DEFEND THE SAME AT THEIR SOLE
COST AND EXPENSE, SUCH COST AND EXPENSE TO BE A JOINT AND SEVERAL LIABILITY OF
BORROWER AND THE OTHER CREDIT PARTIES, BY COUNSEL SELECTED BY SUCH
LENDER-RELATED PARTY. NOTWITHSTANDING ANY PROVISION OF THIS THIRD AMENDMENT OR
ANY OTHER LOAN PAPER, THIS SECTION SHALL REMAIN IN FULL FORCE AND EFFECT AND
SHALL SURVIVE ANY DELIVERY AND PAYMENT ON THE OBLIGATIONS, THIS THIRD AMENDMENT
AND THE OTHER LOAN PAPERS.
          7.6 Review and Construction of Documents. Borrower and each other
Credit Party each hereby acknowledge, and represent and warrant to
Administrative Agent and Banks, that (a) Borrower and such other Credit Party
have had the opportunity to consult with legal counsel of their own choice and
have been afforded an opportunity to review this Third Amendment with their
legal counsel, (b) Borrower and such other Credit Party have reviewed this Third
Amendment and fully understand the effects thereof and all terms and provisions
contained herein, and (c) Borrower and such other Credit Party have executed
this Third Amendment of their own free will and volition.
          7.7 Arms-Length/Good Faith. This Third Amendment has been negotiated
at arms-length and in good faith by the parties hereto.
          7.8 Parties in Interest. All of the terms and provisions of this Third
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.

8



--------------------------------------------------------------------------------



 



          7.9 Legal Expenses. Borrower hereby agrees to pay on demand all
reasonable fees and expenses of counsel to Administrative Agent incurred by
Administrative Agent in connection with the preparation, negotiation and
execution of this Third Amendment.
          7.10 Counterparts. This Third Amendment may be executed in
counterparts, and all parties need not execute the same counterpart; however, no
party shall be bound by this Third Amendment until Administrative Agent,
Borrower and Required Banks have executed a counterpart and all Restricted
Subsidiaries have executed the attached consent and acknowledgement. Facsimiles
shall be effective as originals.
          7.11 Complete Agreement. THIS THIRD AMENDMENT, THE CREDIT AGREEMENT
AND THE OTHER LOAN PAPERS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE
PARTIES.
          7.12 Headings. The headings, captions and arrangements used in this
Third Amendment are, unless specified otherwise, for convenience only and shall
not be deemed to limit, amplify or modify the terms of this Third Amendment, nor
affect the meaning thereof.
          7.13 Governing Law. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND
CONTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
[Signature pages to follow]

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed by their respective Authorized Officers on the date and year first
above written.

            BORROWER:



DELTA PETROLEUM CORPORATION,
a Delaware corporation
      By:   /s/ Kevin K. Nanke         Kevin K. Nanke        Chief Financial
Officer and Treasurer     

     Each of the undersigned (i) consent and agree to this Third Amendment, and
(ii) agree that the Loan Papers to which it is a party shall remain in full
force and effect and shall continue to be the legal, valid and binding
obligation of such Person, enforceable against it in accordance with its terms.

            ACKNOWLEDGED AND AGREED TO BY:



DELTA EXPLORATION COMPANY, INC.,
a Colorado corporation
      By:   /s/ Kevin K. Nanke         Kevin K. Nanke        Chief Financial
Officer and Treasurer     

            PIPER PETROLEUM COMPANY, a Colorado corporation
      By:   /s/ Kevin K. Nanke         Kevin K. Nanke        Chief Financial
Officer and Treasurer     

Signature Page
Third Amendment to Second Amended and Restated Credit Agreement
Delta Petroleum Corporation

 



--------------------------------------------------------------------------------



 



            CASTLE TEXAS EXPLORATION LIMITED PARTNERSHIP, a Texas limited
partnership
      By:   Delta Petroleum Corporation, a Delaware         corporation, its
general partner           

                  By:   /s/ Kevin K. Nanke         Kevin K. Nanke        Chief
Financial Officer and Treasurer     

            DPCA LLC, a Delaware limited liability company
      By:   /s/ Kevin K. Nanke         Kevin K. Nanke        Chief Financial
Officer and Treasurer     

                  DELTA PIPELINE, LLC, a Colorado limited liability
company
 
           
 
  By:   Delta Petroleum Corporation, a Delaware    
 
      corporation, its sole manager and sole member    
 
           
 
  By:   /s/ Kevin K. Nanke    
 
     
 
Kevin K. Nanke    
 
      Chief Financial Officer and Treasurer    

                  DELTA RISK MANAGEMENT, LLC,
a Colorado limited liability company
 
           
 
  By:   Delta Petroleum Corporation, a Delaware    
 
      corporation, its sole manager and sole member    
 
           
 
  By:   /s/ Kevin K. Nanke
 
Kevin K. Nanke    
 
      Chief Financial Officer and Treasurer    

Signature Page
Third Amendment to Second Amended and Restated Credit Agreement
Delta Petroleum Corporation

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
      By:   /s/ Ryan Fuessel         Ryan Fuessel        Senior Vice President 
   

            BANK:

JPMORGAN CHASE BANK, N.A.
      By:   /s/ Ryan Fuessel         Ryan Fuessel        Senior Vice President 
   

Signature Page
Third Amendment to Second Amended and Restated Credit Agreement
Delta Petroleum Corporation

 



--------------------------------------------------------------------------------



 



            BANK:


BANK OF MONTREAL
      By:           Name:           Title:        

Signature Page
Third Amendment to Second Amended and Restated Credit Agreement
Delta Petroleum Corporation

 



--------------------------------------------------------------------------------



 



            BANK:


DEUTSCHE BANK TRUST COMPANY AMERICAS
      By:           Name:           Title:                 By:           Name:  
        Title:        

Signature Page
Third Amendment to Second Amended and Restated Credit Agreement
Delta Petroleum Corporation

 



--------------------------------------------------------------------------------



 



            BANK:


KEYBANK NATIONAL ASSOCIATION
      By:   /s/ David A. Wild         David A. Wild        Vice President     

Signature Page
Third Amendment to Second Amended and Restated Credit Agreement
Delta Petroleum Corporation

 



--------------------------------------------------------------------------------



 



            BANK:


U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Daria Mahoney         Daria Mahoney        Vice President     

Signature Page
Third Amendment to Second Amended and Restated Credit Agreement
Delta Petroleum Corporation

 



--------------------------------------------------------------------------------



 



            BANK:



BANK OF OKLAHOMA, N.A.
      By:   /s/ Michael M. Logan         Michael M. Logan        Senior Vice
President     

Signature Page
Third Amendment to Second Amended and Restated Credit Agreement
Delta Petroleum Corporation

 



--------------------------------------------------------------------------------



 



            BANK:



NATIXIS
(f.k.a. Natexis Banques Populaires)
      By:   /s/ Liana Tchernysheva         Liana Tchernysheva        Director   
          By:   /s/ Louis P. Laville, III         Louis P. Laville, III       
Managing Director     

Signature Page
Third Amendment to Second Amended and Restated Credit Agreement
Delta Petroleum Corporation

 



--------------------------------------------------------------------------------



 



            BANK:


BARCLAYS BANK PLC
      By:   /s/ Ann E. Sutton         Ann E. Sutton        Director     

Signature Page
Third Amendment to Second Amended and Restated Credit Agreement
Delta Petroleum Corporation

 



--------------------------------------------------------------------------------



 



            BANK:


BANK OF SCOTLAND PLC
      By:   /s/ Julia R. Franklin         Julia R. Franklin        Assistant
Vice President     

Signature Page
Third Amendment to Second Amended and Restated Credit Agreement
Delta Petroleum Corporation

 



--------------------------------------------------------------------------------



 



            BANK:


CAPITAL ONE, NATIONAL ASSOCIATION
      By:   /s/ Wesley Fontana         Wesley Fontana        Vice President     

Signature Page
Third Amendment to Second Amended and Restated Credit Agreement
Delta Petroleum Corporation

 